DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. 2006/0009852 (hereafter referred to as Winslow) in view of Sperling 2019/0105169 (hereafter referred to as Sperling).
Regarding claims 1 and 5, Winslow discloses a stemless humeral anchoring component 232 for a shoulder prosthesis humeral implant (figs. 23A-D), the stemless humeral anchoring component comprising an anchoring stud 234 secured to anchoring wings 236 extending radially along a periphery of the anchoring stud (figs. 23A-D), wherein the anchoring wings comprise a lateral anchoring wing and two medial anchoring wings (see fig.23B wherein one wing is considered a lateral anchoring wing since it is capable of being positioned in a lateral portion of the humerus and the other two wings are considered two medial anchoring wings since they are capable of being positioned in a medial portion of the humerus), the anchoring wings being angularly spaced by an angle between about 110 and 130 
Sperling teaches a stemless humeral anchoring component, in the same field of endeavor, wherein a lateral anchoring wing 91 and medial anchoring wings 93 and 95 are angularly spaced by an angle of approximately 110-130 degrees (fig.2B) and the lateral anchoring wing has a length greater than a length of each medial anchoring wing (fig.2B and par.80) for the purpose of matching the proximal humeral anatomy and maximizing device contact with native bone to minimize the risk of fracture (par.121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humeral anchoring component of Winslow to include a longer lateral wing and two shorter medial wings as taught by Sperling in order to provide an implant which matches the proximal humeral anatomy and thereby maximizes contact with the best quality humeral bone.
Regarding claim 2, the two medial anchoring wings 93 and 95 taught by Sperling have the same length.
Regarding claim 3, Sperling discloses a longer lateral anchoring wing and two shorter medial anchoring wings for fitting the specific shape and surface area of a patient’s humerus (par.80). The 
Regarding claim 4, while Sperling does not disclose specific values for the lengths of the lateral anchoring wing and the medial anchoring wings, Sperling does disclose anatomical data relating to the humeral head in table 1 and discloses a mean distance from a midpoint to the greater tuberosity of 21.61mm and a mean distance from the midpoint to the less tuberosity of 21.88mm. The lengths of the wings of the implant of Sperling are based on humeral anatomical data of a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wings to be the claimed lengths since these lengths are in line with typical dimensions of a humeral head as disclosed in table 1 of Sperling. It would have been further obvious to optimize the lengths of the wings of Winslow in view of Sperling since Sperling specifically teaches designing the wings based on the dimensions of a patient’s humerus.

Regarding claim 10, see the hollow inner orifice 240 in Winslow figs. 23A-23D.
Regarding claim 12, see Winslow fig.23A for the frustoconical shape of anchoring stud 234.
Regarding claim 13, see Winslow fig.23D for a humeral insert 30 comprising a spherical joint head 30 shaped for a joint on a joint body of the glenoid implant.
Regarding claim 14, see Winslow fig.1 which shows a glenoid implant 40 comprising a joint body shaped for a joint with the spherical joint head 30 of the humeral implant.
Regarding claim 15, Winslow does not disclose a plurality of stemless humeral anchoring components each of which are a different size. 
Sperling teaches a kit of humeral anchoring components comprising a plurality of different sized components (see the last three of row 718 in fig.7A) for the purpose of allowing for selection of an optimal sized component based on a patient’s specific bone attributes (par.98, lines 8-15).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stemless humeral anchoring component of Winslow in view of Sperling in a plurality of different sizes as taught by Sperling in order to provide a kit from which a surgeon can select an optimally sized component for a specific patient. It is customary in the art of prosthetics to provide different sized components since anatomy varies from patient to patient.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow in view of Sperling as applied to claim 1 above, and further in view of Oudet et al. EP2965720A1 (hereafter referred to as Oudet; refer to the previously attached translation for passages recited herein). Winslow in view of Sperling discloses the invention substantially as claimed and as discussed above, but Winslow in view of Sperling does not specifically disclose that each wing further comprises a curved segment connecting a termination of the rectilinear segment to a peripheral distal portion of the anchoring stud, wherein the peripheral distal portion of the anchoring stud is formed of a peripheral distal end edge of the anchoring stud.
Oudet teaches a stemless humeral anchoring component, in the same field of endeavor wherein wings of the component each comprise a rectilinear segment 1b1 extending radially from a peripheral proximal portion of the anchoring stud 1a and a curved segment 1b2 connecting a termination of the rectilinear segment to a peripheral distal portion of the anchoring stud (par.26), wherein the peripheral distal portion of the anchoring stud is formed of a peripheral distal end edge of the anchoring stud (fig.2) for the purpose of allowing for the component to be impacted into the bone cut (par.25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the wings of Winslow in view of Sperling to include a curved segment connecting a termination of the rectilinear segment to a peripheral distal portion of the anchoring stud as taught by Oudet in order to allow for improved impaction into the bone. Note that the component of Winslow has a peripheral distal edge at the peripheral distal portion of the anchoring stud and the wing extends all the way to the distal edge (see Winslow figs. 23A-D).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow in view of Sperling as applied to claim 10 above, and further in view of Hodorek et al. 2016/0324648 (hereafter referred to as Hodorek). Winslow in view of Sperling discloses the invention substantially as claimed and as discussed above. Winslow further discloses that the inner orifice has a frustoconical proximal hole 240 .
Hodorek teaches a stemless humeral anchoring component, in the same field of endeavor, wherein the anchoring component comprises an inner orifice which has a frustoconical proximal hole 104 (par.96 discloses “tapered on an inside surface”) extended by a tapped hole 250 for the purpose of coupling an articular component to the anchoring component (par.62) as well as engaging a guide tool (par.81; fig.6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner orifice of Winslow in view of Sperling to include the frustoconical proximal hole extended by a tapped hole as taught by Hodorek in order to allow for the anchor to couple a trunnion of an articular component as well as be engaged by a tool for assistance in insertion or removal of the anchoring component. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774